McMurray, Presiding Judge.
Plaintiff Donald P. Wilson filed an action against the City of Atlanta and R. N. Owen, T. A. Sturgis, J. L. Stroud, F. D. Echols, E. A. Bell and Morris Redding, and on March 7, 1986, the trial court granted the defendant individuals’ motion to dismiss for insufficiency of service of process. Subsequently, on October 6, 1986, the trial court granted the City of Atlanta’s motion to dismiss based on plaintiff’s failure to comply with Georgia’s ante-litem notice statute, OCGA § 36-33-5. Plaintiff appeals. Held:
In two enumerations of error, plaintiff contends that he had no notice of the defendant individuals’ motion to dismiss or the City of Atlanta’s motion to dismiss. A review of the record reveals no point at which plaintiff raised these issues. “ ‘Enumerations of error which raise questions for the first time on appeal present nothing for decision. (Cits.)’ Green v. State, 170 Ga. App. 806-807 (318 SE2d 513) (1984).” Lane v. State, 180 Ga. App. 168, 169 (4) (348 SE2d 711). In *652any event, the record shows without contradiction that plaintiff was served by mail with notice of both defendants’ and the City of Atlanta’s motions to dismiss pursuant to OCGA § 9-11-5 (b). See Allen v. Bd. of Tax Assessors of Paulding County, 247 Ga. 568 (277 SE2d 660). Consequently, plaintiff’s enumerations of error are without merit.
Decided October 26, 1987.
Donald P. Wilson, pro se.
Marva Jones Brooks, Robin S. Phillips, W. Roy Mays III, Jo Avery Crowder, for appellees.

Judgment affirmed.


Sognier and Beasley, JJ., concur.